223 F.3d 615 (7th Cir. 2000)
National Organization for Women, Inc.,  on behalf of itself and others, et al., Plaintiffs-Appellees,v.Joseph M. Scheidler, et al., Defendants-Appellants.
Nos. 99-3076, 99-3336, 99-3891 & 99-3892
In the United States Court of Appeals For the Seventh Circuit
Submitted March 13, 2000Decided March 14, 2000Opinion July 31, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 86 C 7888--David H. Coar, Judge.
Before Posner, Chief Judge, and Kanne and Diane P.  Wood, Circuit Judges.
Posner, Chief Judge.


1
On February 26 of this  year, the motions judge for the week denied the  requests of Priests for Life, Life Legal Defense  Foundation, and the Southern Christian Leadership  Conference for permission to file amicus curiae  briefs in support of the appellants.  Reconsideration of the judge's order was twice  sought by one of the appellants, the second time  urging that a three-judge panel consider the  requests even though the court has, pursuant to  Fed. R. App. P. 27(c), delegated the decision of  such requests to a single judge, the motions  judge for the week in which the request is filed.  7th Cir. Operating Proc. 1(a)(1). The requests  were, however, referred to the entire motions  panel, and by it denied, and we have decided to  issue an opinion explaining our denial in the  hope of clarifying the court's standards for  amicus curiae briefs.


2
Whether to permit a nonparty to submit a brief,  as amicus curiae, is, with immaterial exceptions,  a matter of judicial grace. Fed. R. App. P.  29(a); United States v. Michigan, 940 F.2d 143,  165 (6th Cir. 1991); Strasser v. Doorley, 432 F.2d 567, 569 (1st Cir. 1970); cf. Miller-Wohl  Co. v. Commissioner of Labor & Industry, 694 F.2d 203, 204 (9th Cir. 1982). The reasons are  threefold (see Ryan v. CFTC, 125 F.3d 1062 (7th  Cir. 1997) (chambers opinion); Community Ass'n  for Restoration of the Environment v. DeRuyter  Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash.  1999); Long v. Coast Resorts, Inc., 49 F. Supp. 2d 1177, 1178 (D. Nev. 1999); United Stationers,  Inc. v. United States, 982 F. Supp. 1279, 1288 n.  7 (N.D. Ill. 1997))


3
1. We court of appeals judges have heavy  caseloads requiring us to read thousands of pages  of briefs annually, and we wish to minimize  extraneous reading. It would not be responsible  for us to permit the filing of a brief and then  not read it (or at least glance at it, or require  our law clerks to read it), at least when  permission is granted before the brief is  written, and so reliance on our reading it  invited. Therefore amicus curiae briefs can be a  real burden on the court system. In addition, the  filing of an amicus brief imposes a burden of  study and the preparation of a possible response  on the parties.


4
2.  Amicus curiae briefs, which we believe  though without having proof are more often than  not sponsored or encouraged by one or more of the  parties in the cases in which they are sought to  be filed, may be intended to circumvent the page  limitations on the parties' briefs, to the  prejudice of any party who does not have an  amicus ally. The lawyer for one of the would-be  amici curiae in this case admits that he was paid  by one of the appellants for his preparation of  the amicus curiae brief. And that appellant comes  close to admitting that its support of the  requests to file amicus briefs is a response to  our having denied the appellant's motion to file  an oversized brief.


5
3.  Amicus curiae briefs are often attempts to  inject interest-group politics into the federal  appellate process by flaunting the interest of a  trade association or other interest group in the  outcome of the appeal.


6
The policy of this court is, therefore, not to  grant rote permission to file an amicus curiae  brief; never to grant permission to file an  amicus curiae brief that essentially merely  duplicates the brief of one of the parties (for a  particularly egregious example of such an amicus  brief, see United States v. Gotti, 755 F. Supp. 1157 (E.D.N.Y. 1991)); to grant permission to  file an amicus brief only when (1) a party is not  adequately represented (usually, is not  represented at all); or (2) when the would-be  amicus has a direct interest in another case, and  the case in which he seeks permission to file an  amicus curiae brief may, by operation of stare  decisis or res judicata, materially affect that  interest; or (3) when the amicus has a unique  perspective, or information, that can assist the  court of appeals beyond what the parties are able  to do. Ryan v. CFTC, supra, and cases cited  there; see also United States v. Boeing Co., 73 F. Supp. 2d 897, 900 (S.D. Ohio 1999). The first  ground is not available to these requesters; the  appellant's argument that no one can adequately  represent it within the page limits permitted by  this court is, of course, a reason against  granting the request--it is an end run around our  order denying permission to file an oversized  brief. The second ground is illustrated by the  two amicus curiae briefs that the motions judge  did allow to be filed on behalf of the  appellants, for both of those amici curiae are  organizations faced with the same kind of civil  RICO claims that formed the basis of the judgment  against the appellants. Finally, none of the  rejected briefs presents considerations of fact,  law, or policy overlooked by the appellants, who  have filed briefs totaling 104 pages. So ground  (3) is unavailable as well.


7
These requests for leave to file amicus curiae  briefs were therefore properly denied.